xbrapp.pc                                                           



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NOS. 2-07-367-CV

       2-07-369-CV



CLYDENE CARTER 	APPELLANT

V.



SOUTHWESTERN BELL YELLOW PAGES, INC.	APPELLEE





----------

FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have considered the “Joint Motion To Dismiss” filed by appellant Clydene Carter and appellee Southwestern Bell Yellow Pages, Inc.  Because the parties have settled all matters in the appeal, it is the court’s opinion that the motion should be granted.  We therefore set aside the trial court’s judgment without regard to the merits and remand the case to the trial court for rendition of judgment consistent with the parties’ settlement agreement.  
See
 T
EX.
 R. A
PP.
 P. 42.1(a)(2)(B).

Costs of this appeal shall be taxed against the appellant, for which let execution issue.

PER CURIAM



PANEL D:  MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.	



DELIVERED:  January 17, 2008

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4
.